
	

115 S1325 IS: Better Workforce for Veterans Act of 2017
U.S. Senate
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1325
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2017
			Mr. Tester (for himself, Mr. Moran, Mrs. McCaskill, Mr. Kaine, Ms. Hassan, and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the authorities of the Secretary of Veterans
			 Affairs to hire, recruit, and train employees of the Department of
			 Veterans Affairs, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Better Workforce for Veterans Act of 2017.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Recruitment and hiring matters Sec. 101. Improved authorities for hiring of students and recent graduates by Department of Veterans Affairs. Sec. 102. Expansion of direct-hiring authority for Department of Veterans Affairs in case of shortage of highly qualified candidates. Sec. 103. Authority for Secretary of Veterans Affairs on hiring of former Federal employees for high-demand positions. Sec. 104. Use by Department of Veterans Affairs of résumé-based application method for hiring of senior executives. Sec. 105. Requirement for establishment of Department of Veterans Affairs recruiting database. Sec. 106. Requirement that Secretary of Veterans Affairs collect information on hiring effectiveness. Sec. 107. Requirement that Secretary of Veterans Affairs carry out standardized exit surveys. Sec. 108. Service requirements for hiring preference. Sec. 109. Exception on limitation on awards and bonuses for recruitment, relocation, and retention. Sec. 110. Modification of qualifications for Chief Officer of the Readjustment Counseling Service of the Veterans Health Administration. Sec. 111. Report on workforce vacancies within the Veterans Health Administration. TITLE II—Accountability, oversight, transparency, and personnel matters Sec. 201. Accountability in reductions in force by Department of Veterans Affairs. Sec. 202. Authority for Department of Veterans Affairs public-private talent exchange. Sec. 203. Treatment of Medical Center Directors and Directors of Veterans Integrated Service Networks. Sec. 204. Pay for Medical Center Directors and Directors of Veterans Integrated Service Networks. Sec. 205. Requirement for establishment of human resources academy in Veterans Health Administration. Sec. 206. Inclusion of mental health professionals in education and training program for health personnel of the Department of Veterans Affairs. Sec. 207. Assignment to Department of Veterans Affairs of commissioned officers of the Regular Corps of the Public Health Service. Sec. 208. Holding Department of Veterans Affairs leaders accountable for addressing systemic human capital challenges at the Veterans Health Administration. Sec. 209. Report on effects of hiring freeze ordered by the President on January 23, 2017. Sec. 210. Report on plan of the Secretary of Veterans Affairs to carry out a reduction in force at the Department of Veterans Affairs through attrition. Sec. 211. Transparency regarding staffing levels of nurses employed by the Department of Veterans Affairs and report on pay for such nurses. Sec. 212. Employment of police officers and firefighters by Department of Veterans Affairs. Sec. 213. Study on communications within the management of the Veterans Health Administration.  IRecruitment and hiring matters 101.Improved authorities for hiring of students and recent graduates by Department of Veterans Affairs (a)Direct hiring into competitive service (1)In generalSubchapter I of chapter 7 of title 38, United States Code, is amended by adding at the end the following new section:
						
							718.Student and recent graduate direct hiring into competitive service
 (a)Hiring authorityWithout regard to sections 3309 through 3318, 3327, and 3330 of title 5, the Secretary may recruit and appoint qualified recent graduates and current post-secondary students to competitive service positions within the Department.
 (b)Limitation on appointmentsSubject to subsection (c)(2), the total number of employees appointed by the Secretary under subsection (a) during a fiscal year may not exceed the number equal to 15 percent of the number of hires made into professional and administrative occupations of the Department at the GS–11 level and below (or equivalent) under competitive examining procedures during the previous fiscal year.
								(c)Regulations(1)
 The Secretary shall administer this section in accordance with regulations prescribed by the Secretary for purposes of this section.
 (2)The regulations may establish a lower limit on the number of individuals appointable under subsection (a) during a fiscal year than is otherwise provided for under subsection (b), based on such factors as the Secretary considers appropriate.
 (3)To the extent practical, as determined by the Secretary, the Secretary shall publicly advertise positions available under this section. In carrying out the preceding sentence, the Secretary shall—
 (A)take into account merit system principles, mission requirements, costs, and organizational benefits of any advertising of positions; and
 (B)advertise such positions in the manner the Secretary determines is most likely to provide diverse and qualified candidates and ensure potential applicants have appropriate information relevant to the positions available.
 (d)DefinitionsIn this section: (1)The term current post-secondary student means a person who—
 (A)is currently enrolled in, and in good academic standing at, a full-time program at an institution of higher education;
 (B)is making satisfactory progress toward receipt of a baccalaureate or graduate degree; and (C)has completed at least one year of the program.
 (2)The term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (3)The term recent graduate, with respect to appointment of a person under this section, means a person who was awarded a degree by an institution of higher education not more than two years before the date of the appointment of such person, except that in the case of a person who has completed a period of obligated service in a uniformed service of more than four years, such term means a person who was awarded a degree by an institution of higher education not more than four years before the date of the appointment of such person.
									.
 (2)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is amended by inserting after the item relating to section 711 the following new item:
						718. Student and recent graduate direct hiring into competitive service..
					(b)Hiring into excepted service
 (1)In generalSubchapter I of chapter 7 of title 38, United States Code, as amended by subsection (a), is further amended by adding at the end the following new section:
						
							719.Student and recent graduate hiring into excepted service
 (a)In generalThe Secretary shall prescribe regulations to allow for excepted service appointments of students and recent graduates leading to conversion to career or career conditional employment of a student or recent graduate of a qualifying educational institution, as defined by the Secretary.
 (b)ApplicabilityThe conversion authority described in subsection (a) shall be applicable to individuals in good standing who—
 (1)are employed in a qualifying internship or fellowship program at the Department of Veterans Affairs;
 (2)are employed in the Department in a volunteer capacity and performing substantive duties comparable to those of individuals in internship or fellowship programs and meet the required number of hours for conversion; or
 (3)are employed in the Department under a contract or agreement with an external nonprofit organization and performing substantive duties comparable to those of individuals in internship or fellowship programs.
 (c)UniformityFor the purposes of paragraphs (2) and (3) of subsection (b), hours of work performed by an individual employed shall be considered equal to those performed by an individual employed in a qualifying internship or fellowship program by the Department..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title, as amended by subsection (a), is further amended by inserting after the item relating to section 718 the following new item:
						719. Student and recent graduate hiring into excepted service..
					102.Expansion of direct-hiring authority for Department of Veterans Affairs in case of shortage of
 highly qualified candidatesSection 3304(a)(3)(B) of title 5, United States Code, is amended by inserting (or, with respect to the Department of Veterans Affairs, that there exists a severe shortage of highly qualified candidates) after severe shortage of candidates.
			103.Authority for Secretary of Veterans Affairs on hiring of former Federal employees for high-demand
			 positions
 (a)In generalSubchapter I of chapter 7 of title 38, United States Code, is amended by inserting after section 711 the following new section:
					
						712.Hiring authority for former Federal employees for high-demand positions
 (a)Authority(1)The Secretary may appoint a former Federal employee to a high-demand position within the Department (as determined by the Secretary) for which the former Federal employee is highly qualified without regard to the provisions of chapter 33 of title 5 governing appointments in the competitive service.
 (2)The Secretary may appoint a former Federal employee under paragraph (1) to a position at a higher grade or with more promotion potential than the position previously held by the former Federal employee without regard to section 335.103(c)(1)(vi) of title 5, Code of Federal Regulations (relating to requirements for competitive procedures), or any successor thereto.
 (b)DefinitionIn this section, the term former Federal employee means an individual who— (1)before the date on which the individual is appointed to a position under subsection (a)(1), performed service as an employee, as defined in section 2105 of title 5, under a career or career-conditional appointment; and
 (2)on date on which the individual applies for the position to which the individual is appointed under subsection (a)(1), is not performing service as an employee..
 (b)AuditNot later than 18 months after the date of the enactment of this Act, the Inspector General of the Department of Veterans Affairs shall conduct an audit of, and submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the use by the Secretary of Veterans Affairs of the authority under section 712 of such title, as added by subsection (a).
 (c)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is amended by inserting after the item relating to section 711 the following new item:
					712. Hiring authority for former Federal employees for high-demand positions..
				104.Use by Department of Veterans Affairs of résumé-based application method for hiring of senior
			 executives
 (a)In generalSubchapter I of chapter 7 of title 38, United States Code, as amended by section 101, is further amended by adding at the end the following new section:
					
						720.Senior executive hiring
 (a)Résumé-Based application method(1)The Secretary shall develop and implement a résumé-based application method for applications for appointment to a position as a senior executive in the Department.
 (2)The résumé-based application method developed under subsection (a)— (A)to the extent practicable, shall be comparable to the résumé-based application method for the Senior Executive Service developed by the Office of Personnel Management pursuant to Executive Order 13714 (80 Fed. Reg. 79225 (December 15, 2015)); and
 (B)shall be used by the Department for initial applications for a position as a senior executive to the extent such use will be more efficient and effective and less burdensome for all participants.
 (b)Certification of executive and managerial qualificationsNotwithstanding section 317.502 of title 5, Code of Federal Regulations (relating to certification by a Qualifications Review Board of the Office of Personnel Management), or any successor thereto, the Secretary may make an initial career appointment of an individual to a position as a senior executive if a review board convened by the Department certifies the executive and managerial qualifications of the individual.
 (c)Position as a senior executive definedIn this section, the term position as a senior executive means— (1)a position as a career appointee in a Senior Executive position (as such terms are defined in section 3132 of title 5);
 (2)an administrative or executive position to which an individual is appointed under section 7306(a) or section 7401(1) of this title; or
 (3)another senior-level position that is classified above level 15 of the General Schedule.. (b)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title, as amended by section 101, is further amended by inserting after the item relating to section 719 the following new item:
					720. Senior executive hiring..
				105.Requirement for establishment of Department of Veterans Affairs recruiting database
 (a)In generalSubchapter I of chapter 7 of title 38, United States Code, as amended by section 104 is further amended by adding at the end the following new section:
					
						721.Recruitment database
 (a)Establishment requiredThe Secretary shall establish and periodically review a single database that lists each vacant position in the Department of Veterans Affairs that the Secretary determines is critical to the mission of the Department, difficult to fill, or both.
 (b)Qualified applicantIf the Secretary determines that an applicant for a vacant position listed in the database established under subsection (a) is qualified for such position but does not select the applicant for such position, the Secretary, at the election of the applicant, shall consider the applicant for other similar vacant positions listed in the database for which the applicant is qualified.
 (c)Prolonged vacanciesIf the Secretary does not fill a vacant position listed in the database established under subsection (a) after a period determined appropriate by the Secretary, the Secretary—
 (1)shall ensure that applicants described in subsection (b) are considered for such position; and (2)shall use the database established under subsection (a) to assist in filling such position.
								.
 (b)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the use and efficacy of the database established under section 723(a) of title 38, United States Code, as added by subsection (a).
 (c)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title, as amended by section 104, is further amended by inserting after the item relating to section 720 the following new item:
					721. Recruitment database..
				106.Requirement that Secretary of Veterans Affairs collect information on hiring effectiveness
 (a)In generalSubchapter I of chapter 7 of title 38, United States Code, as amended by section 105, is further amended by adding at the end the following new sections:
					
						722.Information on hiring effectiveness
 (a)In generalThe Secretary shall measure and collect information on indicators of hiring effectiveness as follows:
 (1)With respect to recruiting and hiring— (A)the ability to reach and recruit well-qualified talent from diverse talent pools, including sources of candidates for mission-critical occupations;
 (B)the use and impact of special hiring authorities and flexibilities to recruit most qualified applicants, including the use of student internships as a talent pool for permanent hires;
 (C)the use and impact of special hiring authorities and flexibilities to recruit diverse candidates, including veteran, minority and disabled candidates;
 (D)the use and impact of special hiring authorities and flexibilities to recruit candidates for mission-critical occupations and occupations with shortages;
 (E)the age, educational level, and source of applicants; (F)the length of time between the date on which a position is first identified as vacant and the date on which a first offer of employment for the position is made;
 (G)whether the Secretary considers a vacant position critical, a staffing shortage, or difficult to fill;
 (H)the length of time between the date on which a first offer of employment for a position is made and the date on which a new hire starts in that position and the number of offers of employment made for the position before the position is filled;
 (I)the number of internal and external applicants for positions; (J)the ways in which vacant positions are advertised; and
 (K)the number of offers accepted compared to the number of offers made for permanent positions. (2)With respect to the hiring authority—
 (A)the satisfaction of the hiring authority with— (i)the quality of new hires;
 (ii)the match between the skills of newly hired individuals and the needs of the Department; (iii)the hiring process and hiring outcomes after the first year of the employment of a new hire; and
 (iv)the length of time that elapses to fill a position and for a new hire to begin working in a new position; and
 (B)mission-critical deficiencies filled by new hires and the connection between mission-critical deficiencies and annual agency performance.
 (3)Satisfaction of employees with authority to hire and new employees throughout the Department with human resources offices of the Department, which shall be obtained by asking their views of the information and support they received from their human resources offices.
 (4)Satisfaction of employment applicants who were interviewed with the hiring process, including with respect to the clarity of job announcement, reasons for withdrawal of applications, user-friendliness of the application process, communication regarding status of application, and timeliness of hiring decision.
 (5)With respect to a newly hired employee— (A)the satisfaction of the employee with the hiring process as described in paragraph (4);
 (B)the satisfaction with the process of joining and becoming oriented with the Department, including with respect to the timeliness of such process after the hiring decision, the orientation process, and being provided with timely and useful new employee information and assistance after the hire is made but before the new hire starts in that position and after the new hire has begun;
 (C)attrition and reasons for leaving; (D)investment in training and development for the employee during the first year of employment; and
 (E)significant barriers to the effective recruitment, selection, joining and becoming oriented with the Department, and retention of employees.
 (b)Disaggregation of dataTo the extent practicable and in a manner which protects personally identifiable information of applicants and employees, the Secretary shall—
 (1)collect and report data collected under subsection (a) disaggregated by facility and Veterans Integrated Service Network; and
 (2)ensure that data collected under subsection (a) is collected from human resources offices throughout the Department.
								(c)Annual reports(1)
 Not less frequently than once each year, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report of the information collected under subsection (a).
 (2)Not less frequently than once each year, the Secretary shall make publicly available the information collected under subsection (a) in a consistent and machine-readable format to allow for a comparison of hiring effectiveness and experience by Veterans Integrated Service Network or comparable public or private sector organization.
								.
 (b)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title, as amended by section 105, is further amended by inserting after the item relating to section 721 the following new item:
					722. Information on hiring effectiveness..
				107.Requirement that Secretary of Veterans Affairs carry out standardized exit surveys
 (a)In generalSubchapter I of chapter 7 of title 38, United States Code, as amended by section 106, is further amended by adding at the end the following new sections:
					
						723.Exit surveys
 (a)In general(1)The Secretary shall develop and carry out a standardized exit survey to be voluntarily completed by career and noncareer employees and executives of the Department who voluntarily separate from the Department.
 (2)The exit survey required by paragraph (1) shall be developed in consultation with an appropriate non-Department entity with experience developing such surveys.
 (b)Survey contentThe survey required by subsection (a)(1) shall include, at a minimum— (1)reasons for leaving the Department;
 (2)efforts made by the supervisor of the employee to retain the individual; (3)the extent of job satisfaction and engagement during the employment;
 (4)the intent of employee to either remain employed within the Federal Government or to leave employment with the Federal Government; and
 (5)such other matters as the Secretary determines appropriate. (c)Anonymity of survey contentThe Secretary shall ensure that, to the extent possible, data collected under subsection (a) is anonymized and personally identifiable information is removed.
 (d)Sharing of survey dataThe Secretary shall ensure that the results of the survey required by subsection (a) are shared on an annual basis with directors and managers of facilities of the Department and the Veterans Integrated Service Networks.
 (e)Annual report(1)Not later than one year after the date of the enactment of the Better Workforce for Veterans Act of 2017 and not less frequently than once each year thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report containing the aggregate results of the exit survey under subsection (a) covering the year prior to the report.
 (2)Each report submitted under paragraph (1) shall include, for the period covered by the report— (A)an analysis of the most common reasons employees choose to leave the Department;
 (B)steps the Secretary is taking to improve retention, particularly for mission-critical occupations; (C)the demographic characteristics of employees choosing to leave the Department;
 (D)any legislative barriers to improving employee retention; and (E)the number of employees who took the exit survey under subsection (a).
									.
 (b)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title, as amended by section 106, is further amended by inserting after the item relating to section 722 the following new item:
					723. Exit surveys..
				108.Service requirements for hiring preference
 (a)In generalSection 2108(1) of title 5, United States Code, is amended by striking for a period of more than 180 consecutive days each place it appears and inserting for a total of more than 180 days. (b)ApplicabilityThe amendment made by subsection (a) shall apply to any certificate of eligibles furnished to a nominating or appointing authority under section 3317 of title 5, United States Code, after the date of enactment of this Act.
 109.Exception on limitation on awards and bonuses for recruitment, relocation, and retentionSection 705(a) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 703 note) is amended, in the matter preceding paragraph (1), by inserting other than recruitment, relocation, or retention incentives, after title 38, United States Code,.
			110.Modification of qualifications for Chief Officer of the Readjustment Counseling Service of the
 Veterans Health AdministrationSection 7309(b)(2) of title 38, United States Code, is amended— (1)by striking subparagraphs (B) and (C); and
 (2)by redesignating subparagraphs (D) and (E) as subparagraphs (B) and (C), respectively. 111.Report on workforce vacancies within the Veterans Health Administration (a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on vacancies within the Veterans Health Administration.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)With respect to vacancies of personnel appointed under section 7401 of title 38, United States Code—
 (A)the total number of such vacancies; (B)the number of such vacancies disaggregated by occupation, State, Veterans Integrated Service Network, medical facility, and the central office of the Department of Veterans Affairs; and
 (C)a description of the plans of the Secretary to fill such vacancies, including a timeline for filling such vacancies, and an assessment of whether the Secretary requires additional hiring authorities to expedite the hiring process.
 (2)With respect to vacancies of human resource specialists of the Veterans Health Administration— (A)the total number of such vacancies;
 (B)the number of such vacancies disaggregated by State and medical facility; and (C)a description of the plans of the Secretary to fill such vacancies, including a timeline for filling such vacancies, and an assessment of whether the Secretary requires additional hiring authorities to expedite the hiring process.
 (3)A description of any impediments to filling the vacancies described in paragraphs (1) and (2) and any actions the Secretary intends to take to address such impediments.
 (4)An update on the implementation by the Secretary of— (A)the Veterans Health Administration Workforce and Succession Strategic Plan for 2016;
 (B)the recommendation by the Office of the Inspector General of the Department that the Under Secretary for Health develop staffing models for critical need occupations of the Veterans Health Administration, as determined by the Secretary; and
 (C)the recommendation by the Office of the Inspector General that the Under Secretary for Health establish milestones and timetables for further development, piloting, and implementation of staffing models for critical need occupations of the Veterans Health Administration, as determined by the Secretary.
						IIAccountability, oversight, transparency, and personnel matters
			201.Accountability in reductions in force by Department of Veterans Affairs
 (a)In generalSubchapter I of chapter 7 of title 38, United States Code, as amended by section 107, is further amended by adding at the end the following new section:
					
 724.Reduction in force based on performanceNotwithstanding section 3502 of title 5, for any reduction in force by the Department, competing employees shall be released with due effect given to the following, in the following order of priority:
 (1)Tenure of employment. (2)Military preference, subject to section 3501(a)(3) of title 5.
 (3)Efficiency or performance ratings. (4)Length of service..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title, as amended by section 107, is further amended by inserting after the item relating to section 723 the following new item:
					724. Reduction in force based on performance..
				202.Authority for Department of Veterans Affairs public-private talent exchange
 (a)AuthoritySubchapter I of chapter 7 of title 38, United States Code, as amended by section 201, is further amended by adding at the end the following new section:
					
						725.Public-private talent exchange
 (a)Assignment authorityUnder regulations prescribed by the Secretary, the Secretary may, with the agreement of a private-sector organization and the consent of an employee of the Department and an employee of the private-sector organization, arrange for the temporary assignment under this section of—
 (1)the employee of the Department to such private-sector organization to occupy the position previously held by the employee of such private-sector organization; and
 (2)the employee of such private-sector organization whose position is being temporarily occupied by the employee of the Department under paragraph (1) to temporarily occupy the position at the Department of the employee of the Department who is being temporarily assigned under paragraph (1).
								(b)Agreements
 (1)The Secretary shall provide for a written agreement among the Department, the private-sector organization, and the employees concerned regarding the terms and conditions of the employees’ assignment under this section. The agreement—
 (A)shall require that the employee of the Department, upon completion of the assignment, will serve in the Department;
 (B)shall provide that if the employee of the Department or of the private-sector organization (as the case may be) fails to carry out the agreement, such employee shall be liable to the United States for payment of all expenses of the assignment, unless that failure was for good and sufficient reason, as determined by the Secretary; and
 (C)shall contain language ensuring that such employee of the Department does not improperly use pre-decisional or draft deliberative information that such employee may be privy to or aware of related to Department programing, budgeting, resourcing, acquisition, or procurement for the benefit or advantage of the private-sector organization.
 (2)An amount for which an employee is liable under paragraph (1) shall be treated as a debt due the United States.
 (3)The Secretary may waive, in whole or in part, collection of a debt described in paragraph (2) based on a determination that the collection would be against equity and good conscience and not in the best interests of the United States, after taking into account any indication of fraud, misrepresentation, fault, or lack of good faith on the part of the employee.
 (c)TerminationAn assignment under this section may, at any time and for any reason, be terminated by the Department or the private-sector organization concerned.
							(d)Duration
 (1)An assignment under this section shall be for a period of not less than three months and not more than two years, renewable up to a total of four years. No employee of the Department may be assigned under this section for more than a total of four years inclusive of all such assignments.
 (2)An assignment under this section may be for a period in excess of two years, but not more than four years, if the Secretary determines that such assignment is necessary to meet critical mission or program requirements.
								(e)Status of Federal employees assigned to private-Sector organizations
 (1)An employee of the Department who is assigned to a private-sector organization under this section shall be considered, during the period of assignment, to be on detail to a regular work assignment in the Department for all purposes. The written agreement established under subsection (b)(1) shall address the specific terms and conditions related to the employee’s continued status as a Federal employee.
 (2)In establishing a temporary assignment of an employee of the Department to a private-sector organization, the Secretary shall—
 (A)ensure that the normal duties and functions of such employee can be reasonably performed by other employees of the Department without the transfer or reassignment of other personnel of the Department;
 (B)ensure that the normal duties and functions of such employees are not, as a result of and during the course of such temporary assignment, performed or augmented by a contractor; and
 (C)certify that the temporary assignment of such employee shall not have an adverse or negative impact on the provision of benefits or services to veterans.
 (f)Terms and conditions for private-Sector employeesAn employee of a private-sector organization who is assigned to the Department under this section— (1)shall continue to receive pay and benefits from the private-sector organization from which such employee is assigned and shall not receive pay or benefits from the Department, except as provided in paragraph (2);
 (2)is deemed to be an employee of the Department for the purposes of— (A)chapters 73 and 81 of title 5;
 (B)sections 201, 203, 205, 207, 208, 209, 603, 606, 607, 643, 654, 1905, and 1913 of title 18; (C)sections 1343, 1344, and 1349(b) of title 31;
 (D)the Federal Tort Claims Act and any other Federal tort liability statute; (E)the Ethics in Government Act of 1978; and
 (F)chapter 21 of title 41; (3)shall not have access to any trade secrets or to any other nonpublic information which is of commercial value to the private-sector organization from which such employee is assigned;
 (4)may perform work that is considered inherently governmental in nature only when requested in writing by the Secretary; and
 (5)may not be used to circumvent any limitation or restriction on the size of the Department’s workforce.
 (g)Prohibition against charging certain costs to the Federal GovernmentA private-sector organization may not charge the Department or any other agency of the Federal Government, as direct or indirect costs under a Federal contract, the costs of pay or benefits paid by the organization to an employee assigned to the Department under this section for the period of the assignment.
 (h)ConsiderationsIn carrying out this section, the Secretary— (1)shall ensure that, of the assignments made under this section each year, at least 20 percent are from small business concerns (as defined by section 3703(e)(2)(A) of title 5);
 (2)shall take into consideration the question of how assignments under this section might best be used to help meet the needs of the Department with respect to the training of employees; and
 (3)shall take into consideration, where applicable, areas of particular private sector expertise, such as information technology, cybersecurity, human resources, health care management, contracting, acquisition, and finance..
 (b)Table of sections amendmentThe table of sections at the beginning of such chapter, as amended by section 201, is further amended by inserting after the item relating to section 724 the following new item:
					
						
							725. Public-private talent exchange..
				203.Treatment of Medical Center Directors and Directors of Veterans Integrated Service Networks
 (a)Establishment of VISN Directors in Office of Under Secretary for HealthSubsection (a)(4) of section 7306 of title 38, United States Code, is amended— (1)by striking Such Medical Directors and inserting Such Medical Center Directors and Directors of Veterans Integrated Service Networks; and
 (2)by striking , who shall be either a qualified doctor of medicine or a qualified doctor of dental surgery or dental medicine.
 (b)QualificationsSuch section is amended by adding at the end the following new subsection:  (g)Notwithstanding any provision of law that requires the Office of Personnel Management to determine qualifications or certify a candidate for appointment under this section, Medical Center Directors and Directors of Veterans Integrated Service Networks may be appointed under subsection (a)(4) in accordance with qualifications established by the Secretary for purposes of this section..
				(c)Ability To transfer
 (1)In generalSubject to such regulations as the Director of the Office of Personnel Management may prescribe, the Secretary of Veterans Affairs and the Director shall enter into an agreement that permits employees appointed under section 7306(a)(4) of title 38, United States Code, as amended by subsection (a), to transfer to Senior Executive Service positions in other Federal agencies and to be deemed career appointees who are not subject to competition or certification by a qualifications review board under section 3393 of title 5, United States Code.
 (2)DefinitionsIn this subsection, the terms Senior Executive Service position and career appointee have the meanings given those terms in section 3132(a) of title 5, United States Code. 204.Pay for Medical Center Directors and Directors of Veterans Integrated Service Networks (a)In generalChapter 74 of title 38, United States Code, is amended by adding at the end the following new subchapter:
					
						VIIPay for Medical Center Directors and Directors of Veterans Integrated Service Networks
							7481.Pay for Medical Center Directors and Directors of Veterans Integrated Service Networks
 (a)Elements of payPay for a Medical Center Director or Director of a Veterans Integrated Service Network appointed under section 7306(a)(4) of this title (in this section referred to as a Director) shall consist of basic pay set forth under section 7404(a) of this title and market pay determined under subsection (b).
 (b)Market pay(1)Each Director is eligible for market pay determined under this subsection. (2)The amount of market pay payable to a Director under this section shall be determined by the Secretary on a case-by-case basis and shall consist of pay intended to reflect needs of the Department with respect to the recruitment and retention (as determined by the Secretary) of such Director.
 (3)In determining the amount of market pay payable to a Director under this section, the Secretary shall—
 (A)consult not fewer than two national surveys on pay for hospital directors, medical facility directors, or other similar positions, whether prepared by private, public, or quasi-public entities, to make a general assessment of the range of potential pay for the Director; and
 (B)take into account— (i)the experience of the Director in managing facilities or program offices of the Department, including the complexity of such facilities or offices;
 (ii)the complexity of the facility or facilities to be managed by the Director; (iii)the labor market, in such geographic area as the Secretary considers relevant, for hospital directors, medical facility directors, and other similar positions;
 (iv)the experience of the Director in managing medical facilities for other Federal agencies, private entities, or nonprofit entities; and
 (v)such other considerations as the Secretary considers appropriate. (4)(A)The Secretary shall evaluate the amount of market pay payable to a Director under this section not less frequently than once every two years and may adjust the market pay payable to such Director as a result of such evaluation.
 (B)A Director whose market pay is evaluated under subparagraph (A) shall receive written notice of the results of such evaluation.
 (c)Requirements and limitations on total pay(1)Not less frequently than once every two years, the Secretary shall set forth a departmentwide minimum and maximum amount for total annual pay under subsection (a) that may be paid to a Director and shall publish each such amount in the Federal Register.
 (2)The minimum and maximum amounts set forth under paragraph (1) shall take effect not earlier than the date that is 60 days after the publication of such amounts under such paragraph.
 (3)The sum of the basic pay set forth under section 7404(a) of this title and market pay determined under subsection (b) for a Director for a calendar year—
 (A)may not be less than the most recent minimum amount set forth under paragraph (1) before the beginning of such calendar year; and
 (B)may not be more than the most recent maximum amount set forth under such paragraph before the beginning of such calendar year.
 (4)The total amount of compensation paid to a Director under this title in any calendar year may not exceed the amount of annual compensation (excluding expenses) of the President under section 102 of title 3.
 (5)The Secretary may not delegate to an officer or employee of the Department the requirement of the Secretary to set forth a departmentwide minimum and maximum amount under paragraph (1).
 (d)Treatment of payPay under this section shall be considered pay for all purposes, including retirement benefits under chapters 83 and 84 of title 5 and other benefits.
 (e)Ancillary effects of decreases in pay(1)A decrease in pay of a Director resulting from an adjustment in the amount of market pay of the Director under subsection (b) shall not be treated as an adverse action.
 (2)A decrease in the amount of pay of a Director resulting from an involuntary reassignment in connection with a disciplinary action taken against the Director is not subject to appeal or judicial review.
 (f)OPM review and reports(1)The Director of the Office of Personnel Management shall undertake periodic reviews of the determinations pursuant to subsection (b) of amounts of market pay payable pursuant to this section.
 (2)(A)The Director shall certify to the Committees on Veterans' Affairs of the Senate and the House of Representatives each year whether or not the amounts of market pay determined pursuant to subsection (b) for the preceding year were determined in accordance with the requirements of that subsection.
 (B)If the Director determines pursuant to paragraph (1) that one or more amounts of market pay determined for a year were not determined in accordance with the requirements of subsection (b), the Director shall submit to the Committees on Veterans' Affairs of the Senate and the House of Representatives a report on such determination of the Director as soon as practicable after such determination..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 74 of such title is amended by adding at the end the following:
					Subchapter VII. Pay for Medical Center Directors and Directors of Veterans Integrated Service
			 Networks7481. Pay for Medical Center Directors and Directors of Veterans Integrated Service Networks..
 (c)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act.
				205.Requirement for establishment of human resources academy in Veterans Health Administration
 (a)In generalSubchapter I of chapter 74 of title 38, United States Code, is amended by adding at the end the following new section:
					
						7413.Human resources academy
 (a)In general(1)The Secretary shall provide to human resources professionals of the Veterans Health Administration training on how to best recruit and retain employees of the Veterans Health Administration, including with respect to any recruitment and retention matters that are unique to the Veterans Health Administration pursuant to this chapter or other provisions of law.
 (2)The Secretary shall provide such training in a manner that the Secretary determines appropriate in light of budget, travel, and other constraints.
 (b)Amount of trainingThe Secretary shall ensure that each human resources professional of the Veterans Health Administration receives the training described in subsection (a)—
 (1)as soon as practicable after being hired by the Secretary as a human resource professional; and (2)annually thereafter.
 (c)CertificationThe Secretary shall ensure that, upon the completion by a human resources professional of the training described in subsection (a), the director of a Department medical center, the director of a Veterans Integrated Service Network, or a senior officer at the central office of the Veterans Health Administration certifies whether the human resources professional received the training and understands the information provided by the training.
 (d)Annual reportNot less frequently than once each year, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the training described in subsection (a), including the cost of providing such training and the number of human resources professionals who received such training during the year covered by the report.
							.
 (b)Clerical amendmentThe table of sections at the beginning of chapter 74 of such title is amended by inserting after the item relating to section 7412 the following new item:
					7413. Human resources academy..
				206.Inclusion of mental health professionals in education and training program for health personnel of
			 the Department of Veterans Affairs
 (a)In generalIn carrying out the education and training program required under section 7302(a)(1) of title 38, United States Code, the Secretary of Veterans Affairs shall include education and training of marriage and family therapists and licensed professional mental health counselors.
 (b)Parity in licensing and credentialing standardsIn carrying out the education and training program described in subsection (a), the Secretary shall, to the degree practicable, ensure that the licensing and credentialing standards of therapists and counselors described in subsection (a) for eligibility to participate in the program are the same as the licensing and credentialing standards for eligibility of other participants in the program.
 (c)Apportionment of fundingThe Secretary shall apportion funding for the education and training program described in subsection (a) equally among the professions included in the program.
				207.Assignment to Department of Veterans Affairs of commissioned officers of the Regular Corps of the
			 Public Health Service
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs and the Surgeon General shall enter into a memorandum of understanding for the assignment of not fewer than 500 commissioned officers of the Regular Corps of the Public Health Service to the Department of Veterans Affairs. Such assignments shall be made in the same manner in which assignments are made to other departments and agencies in the Federal Government.
 (b)ReimbursementThe Secretary shall reimburse the Surgeon General for such expenses as the Surgeon General may incur in assigning commissioned officers pursuant to a memorandum of understanding entered into under subsection (a).
				(c)Report
 (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary and the Surgeon General shall each submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the memorandum of understanding entered into under subsection (a) and the commissioned officers assigned pursuant to such memorandum of understanding.
 (2)ContentsThe report required by paragraph (1) shall include the following: (A)The numbers, grades, and specialties of commissioned officers assigned pursuant to the memorandum of understanding.
 (B)A description of any problems encountered in such assignment. 208.Holding Department of Veterans Affairs leaders accountable for addressing systemic human capital challenges at the Veterans Health Administration (a)Comprehensive competency assessment tool (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs, acting through the Under Secretary for Health, shall develop a comprehensive competency assessment tool for human resources employees of the Veterans Health Administration that can be used to assess the knowledge of such employees on matters relating to how section 7401(1) employees are treated differently than other employees of the Department of Veterans Affairs under titles 5 and 38, United States Code.
 (2)Certification relating to use of comprehensive competency assessment toolNot later than two years after the date of the enactment of this Act, and not less frequently than once every two years thereafter, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a certification as to—
 (A)whether an assessment of all human resources employees of the Veterans Health Administration has been conducted through the use of the comprehensive competency assessment tool developed under paragraph (1); and
 (B)whether such employees use the results of such assessment to identify and address competency gaps within human resources offices of the Veterans Health Administration.
 (b)Evaluation of training strategiesNot later than 18 months after the date of the enactment of this Act, the Under Secretary for Health shall evaluate the extent to which training strategies of the Under Secretary are effective at improving the skills and competencies of human resources employees of the Veterans Health Administration.
				(c)Establishment and clarification of lines of authority within Veterans Health Administration
					(1)Lines of authority for Assistant Deputy Under Secretary for Health for Workforce
			 Services
 Not later than one year after the date of the enactment of this Act, the Secretary, acting through the Under Secretary for Health, shall establish clear lines of authority that provide the Assistant Deputy Under Secretary for Health for Workforce Services the ability—
 (A)to oversee and hold the heads of the human resources offices of medical centers of the Department of Veterans Affairs accountable—
 (i)for implementing initiatives to improve human resource processes within such offices; and
 (ii)for ensuring that employees of such offices undertake an assessment using the comprehensive competency assessment tool developed under subsection (a); and
 (B)to monitor and report on the results of initiatives described in subparagraph (A)(i). (2)Clarification of lines of authority relating to oversight of VISNs and medical centersNot later than one year after the date of the enactment of this Act, the Secretary shall clarify the lines of authority and processes for the Under Secretary for Health and the Assistant Secretary for Human Resources and Administration with respect to overseeing and holding the heads of the Veterans Integrated Service Networks and the heads of the medical facilities of the Veterans Health Administration accountable for the consistent application of Federal classification policies.
 (d)Oversight of corrective actions at human resource offices of medical centersThe Secretary shall ensure that the Under Secretary for Health and the Assistant Secretary for Human Resources and Administration are responsible for monitoring the status of corrective actions taken at human resources offices of medical centers of the Department and ensuring that such actions are implemented.
 (e)Employee performance ratingsThe Secretary shall ensure that meaningful distinctions are made in performance ratings of employees of the Veterans Health Administration by—
 (1)developing and implementing standardized, comprehensive performance management training for supervisors of section 7401(1) employees and supervisors of other employees of the Administration;
 (2)ensuring that the training developed and implemented under paragraph (1) is based on best practices;
 (3)ensuring procedures are in place to support effective performance conversations between supervisors and employees;
 (4)reviewing and revising performance management policies for section 7401(1) employees and other employees of the Administration in a manner consistent with best practices in the private sector; and
 (5)developing and implementing a process to standardize performance plan elements, standards, and metrics for common positions across the Administration.
					(f)Plan for implementation of information technology system To support employee performance management
 processesNot later than one year after the date of the enactment of this Act, the Secretary, acting through the Under Secretary for Health and the Assistant Secretary for Human Resources and Administration, shall develop a plan to implement a modern information technology system to support employee performance management processes. Such plan shall include an indication of how and when the Secretary will implement the plan.
				(g)Engagement of employees of Veterans Health Administration
 (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary, acting through the Under Secretary for Health, shall establish clear lines of authority and accountability for developing, implementing, and monitoring strategies for improving employee engagement across the Veterans Health Administration.
 (2)ReportNot later than one year after the date of the enactment of this Act, the Secretary, acting through the Under Secretary for Health, shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on whether the Veterans Health Administration should establish an employee engagement office at the headquarters level with appropriate oversight of employee engagement initiatives of the Veterans Integrated Service Network and medical centers of the Department.
					(h)Comptroller General of the United States examination of human resource functions
 (1)ExaminationNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall complete an examination of the following:
 (A)Overlapping functions of the human resource structures of the Veterans Health Administration and the office of the Assistant Secretary of Human Resources.
 (B)Whether there are opportunities to centralize offices and tasks of the Administration and such offices that are duplicative.
 (C)Whether the use of multiple hiring structures in the Department of Veterans Affairs has had an effect on the speed with which the Department hires new employees.
 (2)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the findings of the Comptroller General with respect to the examination completed under paragraph (1).
 (i)DefinitionsIn this section: (1)Section 7401(1) employeeThe term section 7401(1) employee has the meaning given such term in section 7461(c) of title 38, United States Code.
 (2)SupervisorThe term supervisor has the meaning given that term in section 7103(a) of title 5, United States Code. 209.Report on effects of hiring freeze ordered by the President on January 23, 2017 (a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the effect of the freeze on the hiring of Federal civilian employees ordered by the President of January 23, 2017, has had on the ability of the Department of Veterans Affairs to provide care and services to veterans.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)A discussion on whether the hiring freeze has disrupted the operations of the Department.
 (2)A discussion on whether the hiring freeze has increased the operating costs of the Department. (3)The effect of the hiring freeze on the ability of the Department to provide veterans with access to health care.
 (4)The effect of the hiring freeze on the ability of the Department to schedule appointments for veterans.
 (5)The effect of the hiring freeze on the ability of the Department to process payments for medical care, including payments to third-party providers.
 (6)The effect of the hiring freeze on the ability of the Department to adjudicate claims for benefits, pensions, and compensation.
 (7)The effect of the hiring freeze on the ability of the Department to resolve appeals for benefits, pensions, and compensation.
 (8)A discussion of whether the hiring freeze created an incentive for supervisors to use alternative sources of labor, such as increased use of overtime, contracting with private firms, or using other than full-time permanent employees.
 (9)A discussion of whether improved workforce planning, rather than a hiring freeze, is a more effective way to insure that the level of the personnel resources of the Department are consistent with requirements.
					210.Report on plan of the Secretary of Veterans Affairs to carry out a reduction in force at the
			 Department
			 of Veterans Affairs through attrition
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on how the Secretary plans to implement the portions of the plan of the Director of the Office of Personnel Management to reduce the size of the workforce of Federal Government through attrition that pertain to the Department of Veterans Affairs.
 (b)Succession and recruitment plan requiredThe report shall include the Secretary’s succession and recruitment plan to replace employees of the Department that are eligible to retire as of the day of the enactment of this Act and eligible to retire within five years of such date.
 (c)ConsultationThe Secretary shall consult with the labor organization that represents employees of the Department on matters relating to the plans described in subsections (a) and (b).
				211.Transparency regarding staffing levels of nurses employed by the Department of Veterans Affairs and
			 report on pay for such nurses
				(a)Publication of information
 (1)Initial publicationNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall publish on a publicly available Internet website of each medical facility of the Department of Veterans Affairs information on staffing levels for nurses at such medical facility.
 (2)Update of informationThe head of each medical facility of the Department shall update the information published under paragraph (1) as changes to the staffing level of nurses at such medical facility occur.
 (3)Consultation with CMSIn developing the information required by paragraph (1) and updated under paragraph (2), the Secretary shall consult with the Centers for Medicare & Medicaid Services.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report that includes discussion and assessment of the following:
 (1)The use by directors of medical centers of the Department of authorities to provide nurses pay that reflects market conditions.
 (2)The development by the Department of a period reporting process to monitor medical center compliance with the policies and procedures for each of the key recruitment and retention initiatives of the Veterans Health Administration.
 (3)The adequacy of training resources provided to all nurse recruiters at medical centers of the Department.
 (4)The key recruitment and retention initiatives of the Veterans Health Administration for nurses, the overall effectiveness of the initiatives, and the improvements that may be needed.
					212.Employment of police officers and firefighters by Department of Veterans Affairs
 (a)Classification of positionsNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Director of the Office of Personnel Management, shall ensure that the job description, position classification, and grade for each position as a police officer or firefighter in the Department of Veterans Affairs are in accordance with the standards for the classification of such positions prepared by the Office of Personnel Management under section 5105 of title 5, United States Code.
 (b)Staffing modelThe Secretary shall develop a staffing model for positions of police officers and firefighters in the Department.
				(c)Audit of recruitment and retention efforts
 (1)In generalThe Inspector General of the Department of Veterans Affairs shall conduct an audit of the efforts of the Department to recruit and retain police officers and firefighters.
 (2)ReportNot later than one year after the date of the enactment of this Act, the Inspector General shall submit to the Secretary of Veterans Affairs, the Committee on Veterans’ Affairs of the Senate, and the Committee on Veterans’ Affairs of the House of Representatives a report on the audit conducted under paragraph (1).
 (d)Report on recruitment and retention of police officersNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on—
 (1)the use by directors of medical centers of the Department of Veterans Affairs of special pay incentives to recruit and retain trained and qualified police officers; and
 (2)the steps that the Secretary plans to take to address the critical shortage of police officers throughout the Department.
 213.Study on communications within the management of the Veterans Health AdministrationNot later than one year after the date of the enactment of this Act, the Inspector General of the Department of Veterans Affairs shall complete a study on—
 (1)how the Veterans Health Administration communicates the directives, policies, and handbook of the Administration to the field, including an evaluation of compliance with such directives, policies, and handbook to determine whether such communication is effective; and
 (2)the effectiveness of each Veterans Integrated Service Network in disseminating information to employees within such Network and veterans served by such Network.